Citation Nr: 1431871	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.   

The Veteran provided testimony at a hearing before a Decision Review Officer in December 2006 and at a hearing before a Veterans Law Judge in March 2009.

The Board issued a decision in October 2009 which reopened the Veteran's claim for service connection for right ear hearing loss.  This decision remanded the Veteran's claim for service connection for right ear hearing loss and his claim for service connection for tinnitus for further development.  

In a February 2010 rating decision the RO granted the Veteran's claim for service connection for tinnitus.  Accordingly, only the Veteran's claim for service connection for right ear hearing loss remains in appellate status.

The Veteran's Virtual VA file contains a copy of a June 2013 rating decision which denied service connection for posttraumatic stress disorder (PTSD) and denied reopening a claim for service connection for depression.  The Virtual file also contains a June 2014 letter in which the RO informed the Veteran that his notice of disagreement (NOD) had been received and his claims would be again reviewed.  It informed the Veteran that if the disagreement could not be resolved, a statement of the case would be issued to him.  As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As Virtual VA reflects that the NOD has been recognized and that additional action is pending, Manlincon v. West is not applicable at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted a March 2009 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

